& WH bw

oOo CO ~T DH WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-01220-RSL Document 73 Filed 01/24/20 Page 1 of 4

HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ZHIZHENG WANG, for the WANG LENDER

GROUP, CASE NO: 2:18-cv-01220 RSL
Plaintiff, STIPULATION AND
v. ORDER STRIKING PLAINTIFF’S
EXPERT WITNESS DISCLOSURE
BRUCE HULL, an individual, NOTED ON JANUARY 31, 2020
Defendant.

DECATHLONG ALPHA II, L.P.,

 

Intervenor Plaintiff
Vv.
ZHIZHENG WANG, for the WANG LENDER
GROUP,
Intervenor
Defendant,

 

 

 

Defendant Bruce Hull, Plaintiff Zhizheng Wang, Intervenor Plaintiff Decathlong Alpha
II, LP, by and through their counsel, stipulate as follows: Plaintiff's Expert Witness Disclosure
be stricken, along with any purported disclosure contained therein, and Bryce Counts will not be
permitted to testify. The parties further request that the court strike Defendant’s Motion to

Exclude from its January 31, 2020 court calendar.

GORDON REES SCULLY
STIP & PROPOSED} ORD STRIKING PLTF’S MANSUKHANI, LLP
EXPERT WITNESS DISCLOSURE fPROPOSEDT 701 5th Avenue, Suite 2100
—1 Seattle, WA 98104
Civil Action No, 2:18-cv-01220-RSL Telephone: 206.695.5100

Facsimile: 206.689.2822

 
So oO YN DN UO BR WR YY eS

NO HN NH BY ND NR RO ee ia a ea ea
Nn MN FF YB NY F&F CS ODO Se I HR WwW BR W BF CS

 

 

Case 2:18-cv-01220-RSL Document 73 Filed 01/24/20 Page 2 of 4

GORDON REES SCULLY MANSUKHANI,

LLP

By: s/ Sarah N. Turner
Sarah N. Turner, WSBA #37748
By: /s/ Derek A, Bishop
Derek A. Bishop, WSBA #39363
701 5th Avenue, Suite 2100
Seattle, Washington 98104
sturner@grsm.com
dbishop@grsm.com
Attorneys for Defendant

SCHWABE WILLIAMSON & WYATT

By:_s/ Jennifer L. Campbell

Jennifer L. Campbell, WSBA #31703
By: s/Farron Curry

Farron Curry, WSBA #40559

SCHWABE WILLIAMSON & WYATT

1420 5th Avenue, Suite 3400
Seattle, WA 98101-4010

jcampbell(@schwabe.com

fourry(@schwabe.com
Attorneys for Intervenor Plaintiff
Decathlon Alpha, III, L.P

SALISH SEA LEGAL, PLLC

By: /s/ Benjamin A. Ellison
Benjamin A. Ellison, WSBA #48315
2212 Queen Anne Avenue North #719
Seattle, WA 98109
salishsealegal@outlook.com
Attomey for Plaintiff

Based on the adjoining stipulation, the Court hereby:

ORDERS, ADJUDGES, and DECREES that: Plaintiff's Expert Witness Disclosure is

hereby stricken, along with any purported disclosure contained therein, and Bryce Counts will

not be permitted to testify, it is further

ORDERS, ADJUDGES, and DECREES that: Defendant’s Motion to Exclude hearing

date of January 31, 2020 is removed from the court’s motion calendar.

STIP &

—2
Civil Action No, 2:18-cv-01220-RSL

ORD STRIKING PLTF’S
EXPERT WITNESS DISCLOSURESPROPOSEDL

GORDON REES SCULLY

MANSUKHANI, LLP
701 Sth Avenue, Suite 2100
Seattle, WA 98104
Telephone: 206.695.5100
Facsimile: 206.689.2822

 
kh WwW Ww

oO CO JT DR wT

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01220-RSL Document 73 Filed 01/24/20 Page 3 of 4

~~
DATED this 30 day January, 2020.

fies Lf Cahk?

 

THE HONORABLE ROBERT S. LASNIK.

Presented by:

GORDON REES SCULLY MANSUKHANI, LLP

By: /s/ Sarah N. Turner
Sarah N. Turner, WSBA #37748
By: /s/ Derek A. Bishop
Derek A. Bishop, WSBA #39363
701 Sth Avenue, Suite 2100
Seattle, Washington 98104
206.695.5100
sturner@grsm.com
dbishop@grsm.com
Attorneys for Defendant Bruce Hull

SALISH SEA LEGAL, PLLC

By: /s/ Benjamin A. Ellison
Benjamin A. Ellison, WSBA #48315
2212 Queen Anne Avenue North #719
Seattle, WA 98109
salishsealegal@outlook.com
Attorney for Plaintiff

SCHWABE WILLIAMSON & WYATT

By:_s/Jennifer L. Campbell
Jennifer L. Campbell, WSBA #31703
Farron Curry, WSBA #40559
SCHWABE WILLIAMSON & WYATT
1420 5th Avenue, Suite 3400
Seattle, WA 98101-4010

jcampbell(@schwabe.com
feurry@schwabe.com

Attorneys for Intervenor Plaintiff
Decathlon Alpha, III, L.P

STIP & PROPOSED] ORD STRIKING PLTF’S
EXPERT WITNESS DISCLOSURE fPROPOSED}
—3

Civil Action No. 2:18-cv-01220-RSL

GORDON REES SCULLY
MANSUKHANI, LLP

701 5th Avenue, Suite 2100
Seattle, WA 98104

Telephone: 206.695.5100
Facsimile: 206.689.2822

 
